DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 06/21/2022.  The applicant(s) amended claims 1, 9-10 and 15 (see the amendment: pages 2-9).
Even though amendment changes the scope of the claims, the claimed invention as a whole are still subject to the 101 rejection (see detail below).
 
Response to Arguments
Applicant's arguments filed on 06/21/2022 with respect to the claim rejection under 35 USC 101, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue or change the scope of the claims. Accordingly, response to the applicant’s arguments based on the newly amended claims (see Remarks: pages 10-17) is directed to new claim rejection with necessitated new ground (see detail below). 
Further, in response to applicant's arguments regarding feature of “machine learning model” (page 12), it is noted that the arguments are not persuasive since the argued feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
It is also noted that the applicant's arguments related to feature of “training a/the neural network” or “training machine learning model” are not persuasive and lack comparison references/evidences because (i) the instant claim(s) does not recite the argued feature, neither “training neural network” nor “training machine learning model”, and (ii) the argued example claim clearly indicates its practical application, such as “facial detection” and ‘training the neural network” with “digital facial image” and “digital non-facial image”, while instant claim(s) lacks limitation(s) to be directed to a practical application. 
 In addition, examiner consulted this rejected issue with his supervisor and is confirmed to maintain the 101 rejection (see detail below). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, so as being ineligible subject matter.
Regarding claim 1, it recites a method (process), which falls within one of four statutory claim categories.  
It can be seen that the claim body reciting limitations of “generating, using an embedding layer, a sequence of embeddings for a sequence of tokens, [in which the tokens are words or representations of words (Note: under line portion is amended limitation by the applicant)]; generating, using an attention layer, a sequence of attention masks based on the sequence of embeddings; generating a sequence of hidden variables based on the sequence of embeddings and the sequence of attention masks; generating, using a first encoder, a first sequence of latent variables based on the sequence of hidden variables; generating, using a second encoder, a second sequence of latent variables based on the sequence of hidden variables; and inferring, using a decoder, a sequence of reconstructed tokens and a sequence of reconstructed attention masks based on at least information of the first and second sequences of latent variables” as a whole, is basically identified as abstract idea of: (i) mathematical concept (such as mathematical relationships or algorithm) by manipulating/arranging (such as generating, using, and/or inferring) abstract data (such as tokens, layer, sequence, masks, and/or variables); (ii) mental process (concept) performed in a human mind to step though certain processes (such as generating, using, and/or inferring) the abstract data, and/or (iii) certain method by human activity (such as manipulation/arrangement of related data including words merely by using pencil and paper, such as to resolve a result of puzzle/game), wherein the generating/inferring related sequences and using related layers/encoders/decoder applied to claimed terms of tokens, embeddings, masks, and/or variables as being abstract data, is/are substantially directed to processing abstract data as identified as a mathematical concept, mental process, and/or human activity. It is also noted that additional limitation “ in which the tokens are words or representations of words” would not be sufficient to change claimed scope/nature as being identified as/directed to an abstract idea, as mentioned above, because merely processing related tokens including words (such as resolving some words related puzzle/game with certain relationships/rules with human activity) would be substantially directed to manipulating
/arranging abstract data (i.e. as being mathematical concept, mental process, and/or human activity) without a practical application. Thus, the claim of the limitations, as a whole, is substantially directed to or reasonably interpreted as an abstract idea, as a judicial exception. 
It is also noted that additional limitation(s) “computer-implemented” and “for segmenting latent representations” in preamble, could not integrate the abstract idea/judicial exception into a practical application, because the additional limitations are merely generic descriptions of intended use or field of use to implement the abstract idea, which is, individually or in combination, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole, is directed to an ineligible subject matter (also see “2019 Revised Patent Subject Matter Eligibility Guidance”, publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
Regarding dependent claims 2-8, the rejection is based on the same rationale described for claim 1, because the claims include/inherit the same/similar type of problematic limitation(s) as claim 1, wherein dependent claim limitation(s) regarding “combining…”, “receiving…”, “inferring…”, and/or “using…”, is/are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed part(s) of processes/steps of the above abstract idea, as a judicial exception (similar to claim 1 as stated about), wherein “loss”, “TC terms”, “KL divergence”, “a product of a factorial distribution”, and/or “semantic encoder” and “syntax encoder” are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed/specific abstract data/terms used for the above abstract idea.  It is also noted that these detailed/additional limitation(s) would not change the nature of claim(s) as an abstract idea of manipulating/arranging abstract data with/by mathematical concepts, metal processes, and/or human activity and could not integrate the abstract idea/judicial exception into a practical application either.  Further, it is noted that the claimed invention with these detailed limitation(s) would still lack additional limitation(s), which is/are, individually or in combination, sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 9-14, they recite a system (interpreted as or referred to a machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 1-7, because claims recite/include the same/similar type of problematic limitation(s) as claims 1-7 respectively (wherein claims 13 corresponds to combined limitations of claims 5 and 6), wherein the machine and method claims are related as machine and method of using the same, with each claimed element's function corresponding to the claimed method step.  Further, it is noted that additional limitations regarding “processor(s)”, ‘non-transitory computer-readable medium” and related “instructions”, are merely generic computing components to implement the abstract idea, which would not change the nature of claim(s) as an abstract idea of manipulating/arranging abstract data with/by mathematical concepts, metal processes, and/or human activity (as stated above), and could not integrate the abstract idea/judicial exception into a practical application either.  Furthermore, these additional limitations are, individually or in combination, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 15-20, they recite a non-transitory computer-readable medium (interpreted as or referred to a machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 9-14 respectively, because claims recite/include the same/similar type of problematic limitation(s) as claims 9-14 respectively.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
August 26, 2022
/QI HAN/Primary Examiner, Art Unit 2659